DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. However, it is noted that Priority Application KR 10-2011-0018672 fails to provide support for claims 24-27 and 33-36 in regards to “F3AP” limitations (which is supported by Priority Application KR 10-2019-0009663). As a result, priority date for claims 24-27 and 33-36 is supported by Priority Application KR 10-2019-0009663, dated 25 January 2019 (MPEP 1893.03(c) III).

Specification
The disclosure is objected to because of the following informalities: The use of the terms WI-FI and BLUETOOTH, which are trade names or marks used in commerce, have been noted in this application. The terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. (See MPEP 608.01(v) II.).

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 19-21 and 28-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Majmundar et al. (US 2019/0215055 A1, hereinafter Majmundar).

Regarding claims 19 and 28, Majmundar discloses a method for processing an radio resource control (RRC) message by a relay node and a relay node (Abstract, paragraph 95 and Fig. 17, relay distributed unit (DU)) processing an radio resource control (RRC) message (paragraphs 33-34, RRC messages being processed by the relay DU), the relay node comprising: 
a controller (paragraph 101, processing unit) configuring one of a signaling radio bearer and a higher layer protocol connection with a donor base station (paragraphs 35 and 37, relay DU communicates with a donor DU via backhaul links (signaling radio bearer), wherein the donor DU interfaces the relay DU with core network, such that the donor DU is essentially a base station; paragraphs 22 and 43, RLC layer (higher layer) communication between relay DU and donor DU); 
a UE (e.g., UE 1021 as shown in FIG. 3) can transmit a signal via a wireless access communications link (e.g., access link 2151) to relay DU”; paragraphs 33-34, relay DU processes RRC messages); and 
a transmitter (paragraphs 108-110 and Fig. 17, components for performing network communications) transmitting the RRC message to one of the donor base station and another relay node using one of the signaling radio bearer and the higher layer protocol (paragraph 37, the relay DU relays the signal via a backhaul link (e.g., backhaul link 3151) to the donor DU 320).

Regarding claims 20 and 29, Majmundar further discloses the relay node is an integrated access backhaul (IAB) node (paragraph 22) connected with the UE via radio access (paragraphs 34 and 37 and Fig. 3, UE connected to the relay DU via access link 215) and connected with one of the another relay node and the donor base station via radio backhaul (paragraph 37 and Fig. 3, relay DU is connected to donor DU via backhaul link).

Regarding claims 21 and 30, Majmundar further discloses the controller selects the another relay node to transmit the RRC message based on system information transmitted by the donor base station or the another relay node (paragraph 55, donor DU provides information (system information) to relay DU; paragraph 57, relay DU re-encapsulates data into another relay bearer for delivery to another relay DU).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22, 23, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majmundar in view of Chen (US 2014/0003329 A1).

Regarding claims 22, 23, 31 and 32, Majmundar discloses the limitations of claims 19 and 28 as applied above. Majmundar further discloses the RRC message is transmitted to the donor base station by using the higher layer protocol through a backhaul radio link control (RLC) channel and suggests channel mapping for physical layer channel (paragraph 34). 
Majmundar does not expressly disclose the RLC channel is selected based on backhaul RLC channel mapping information, wherein the backhaul RLC channel mapping information 
In an analogous art, Chen discloses when a UE attaches to a network via a relay device (paragraph 66), UE context information is created (paragraph 66), and mapping information is created based on the UE context information (paragraphs 37-38), and RLC channels are mapped based on the UE context information and QoS characteristic (paragraphs 54, 60 and 91). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to map the backhaul channels of Majmundar to RLC channels as RLC backhauls as suggested by Chen to ensure QoS of communications between UE and donor DU via the relay DU.

Claims 26, 27, 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majmundar in view of Qi et al. (US 2020/0229181 A1, hereinafter Qi).

Regarding claims 26, 27, 35 and 36, Majmundar discloses the limitations of claims 19 and 28 as applied above. Majmundar further discloses an F1 interface connects the relay DU and core network (paragraph 34) and message includes at least one of UE identification information and identification information for the signaling radio bearer (paragraph 67), but does not expressly disclose the RRC message is added to a payload of an F3AP message and is transmitted via the signaling radio bearer.
	In an analogous art, Qi discloses a distributed unit being arranged to communicate backhaul traffic wirelessly as an Integrated Access Backhaul (IAB) node in F3-AP layer (paragraph 57). It would have been obvious to one having ordinary skill in the art before the .
Allowable Subject Matter
Claims 24, 25, 33 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

3GPP TSG-RAN WG2 Ad Hoc R2-1801132	 by Huawei, dated 22 January 2018, discloses “a F1-like connection could be introduced between the DgNB and the RN that serves the UE, which may provide similar functionality as the adaptation layer of figure 1” (potentially an F3 interface) (p. 1, section 2.1).

Novlan et al. (US 2019/0223002 A1) discloses a 5G network (Abstract) with integrated access and backhaul links, can allow a relay node to multiplex access and backhaul links in time, frequency, and/or space (e.g. beam-based operation) (paragraph 59) for processing RRC messages (paragraphs 36 and 39).

	Sharma et al. (US 2015/0195032 A1) discloses Higher-layer (RRC) signalling is required between a donor base station and a relay node in order to configure the RN for multi-point transmission operation (paragraph 48).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL LAI/Primary Examiner, Art Unit 2645